 1                                                                                                      O
 2
 3
 4
 5
 6
 7
 8                          United States District Court
 9                          Central District of California
10
11
     DANIEL FIGUEROA,                                     Case № 2:18-cv-01106-ODW (MRWx)
12
                           Plaintiff,
13                                                        ORDER GRANTING DEFENDANTS
            v.                                            REVISED MOTION TO STAY [41]
14
     AUTOZONERS, LLC; AND Does 1-100,
15   inclusive,
16                         Defendants.
17
18                                        I.    INTRODUCTION
19          Presently before the Court is Defendant’s Revised Motion to Stay Proceedings
20   pending the outcome in Alvarez v. AutoZone, a matter presently before this district.
21   No. CV 5:14-cv-02471-VAP (APx). (ECF No. 41.) For the reasons that follow,
22   Defendant’s Motion is GRANTED.1
23                                II.    FACTUAL BACKGROUND
24          Plaintiff Daniel Figueroa brought the instant action on February 8, 2018, on
25   behalf of himself and all others similarly situated, alleging violations of the California
26   Labor Code, and the California Fair Employment and Housing Act stemming from his
27   1
      After carefully considering the papers filed in support of and in opposition to the Motion, the Court
28   deemed the matter appropriate for decision without oral argument. Fed. R. Civ. P. 78; C.D. Cal.
     L.R. 7-15.
 1   employment with Defendant Autozoners, LLC. (First Amended Compl. (“FAC”),
 2   ECF No. 21.) Specifically, Plaintiff’s FAC included the following causes of action: 1)
 3   failure to furnish accurate wage statements; 2) failure to maintain accurate wage
 4   statements; 3) unlawful business practices; 4) Private Attorney General’s Act Claim
 5   for Recovery of Civil Penalties (“PAGA”); 5) age discrimination; 6) disability
 6   discrimination; 7) failure to accommodate; 8) failure to engage in the interactive
 7   process; 9) denial of/interference with California Family Rights Act (“CFRA”)/Family
 8   Medical Leave Act; 10) retaliation under the CFRA; 11) retaliation under the Fair
 9   Employment and Housing Act (“FEHA”); and 12) failure to prevent discrimination
10   and retaliation. (FAC, ¶¶ 79–160.)
11         On April 30, 2018, Defendant filed a Motion to Compel Arbitration and Stay
12   Pending Arbitration, or in the Alternative to Dismiss the Case. (Mot., ECF No. 24.)
13   On July 5, 2018, Plaintiff filed a notice of dismissal, where he eliminated all but the
14   fourth cause of action, his PAGA claim. (Notice of Dismissal, ECF No. 38.) As a
15   result, the Court ordered Defendant to show cause why the Motion to Compel
16   Arbitration was not moot. (ECF No. 39.) Defendant responded to the Order, and
17   subsequently filed the instant Revised Motion. (ECF No. 41.)
18         In support of its Revised Motion to Stay, Defendant maintains that the First-to-
19   File rule is applicable in this case, due to the existence of an earlier filed matter within
20   this District, that shares similar parties and issues. The Court agrees.
21                                III.    LEGAL STANDARD
22         Under the First-to-File rule, or comity doctrine, a district court may decline to
23   exercise jurisdiction over an action when a complaint involving the same parties and
24   issues has been filed in another district. Pacesetter Sys., Inc. v. Medtronic Inc., 678
25   F.2d 93, 94–95 (9th Cir. 1982). However, the First-to-File rule is not limited to cases
26   brought in different districts. See Wallerstein v. Dole Fresh Vegetables, 967 F. Supp
27   2d. 1289, 1294 (N.D. Cal. 2013). This doctrine seeks to conserve limited judicial
28   resources and avoid duplicate or inconsistent judgments on similar issues. Id. When




                                                  2
 1   considering whether to apply the First-to-File rule, a court must consider: (1) the
 2   similarity of the parties; (2) the chronology of the two actions; and (3) the similarity of
 3   the issues. See Kohn Law Grp., Inc. v. Auto Parts Mfg. Miss., Inc., 787 F.3d 1237,
 4   1240 (9th Cir. 2015). If a later filed action meets the first-to-file requirements, the
 5   second court may transfer, stay, or dismiss the case. Alltrade, Inc. v. Uniweld Prods.,
 6   Inc., 946 F.2d 622, 625–26 (9th Cir. 1991).
 7                                      IV.    DISCUSSION
 8   A. SIMILARITY OF PARTIES
 9
             When analyzing the whether a similarity of parties triggers the First-to-File

10
     rule, an exact duplication of the parties is not necessary—the First-to-File rule

11
     requires only that the parties be substantially similar. Kohn Law Grp., 787 F.3d at

12
     1240.

13
             Plaintiff’s main thrust is that the two suits do not include identical parties. This

14
     argument misunderstands precedent, because identical parties are not required under

15
     the First-to-File rule. Moreover, courts often look to the parties’ interests in

16
     determining similarity. See Weinstein v. Metlife, Inc., No. C 06-0444 SI, 2006 WL

17
     3201045, at *4 (N.D. Cal. Nov. 6, 2006) (quoting Barapind v. Reno, 72 F. Supp. 2d

18
     1132, 1145 (E.D. Cal. 1999)) (“if the parties represent the same interests the court

19
     may determine the second action is duplicative.”) (internal quotation marks omitted).

20
     Even though AutoZone, Inc. is not listed as a defendant in the instant action, their

21
     interests in defending this action can be inferred as the same because Defendant

22
     Autozoners here is a subsidiary and/or affiliate of AutoZone, Inc.

23
             Defendant requested the Court take judicial notice of Alvarez, and a cursory

24
     review reveals that AutoZoners, LLC is named as a party-in-interest in Alvarez, as

25
     they employed Plaintiff at the time he initiated his action against the company.

26
             Accordingly, this factor militates in favor of staying the action.

27
     //

28
     //




                                                   3
 1   B. CHRONOLOGY OF THE ACTIONS
 2         It is undisputed that Alvarez was filed on December 1, 2014—more than three
 3   years prior to the filing of this action. (Revised Mot. to Stay, Ex. A.) Thus, Alvarez is
 4   the first-filed action, and this factor militates in favor of granting a stay.
 5   C. SIMILARITY OF ISSUES
 6         The last factor that must be satisfied is the similarity of issues. Alltrade, 946
 7   F.2d at 625. This factor does not require total uniformity of claims but rather focuses
 8   on the underlying factual allegations. Red v. Unilever United States, Inc., No. 09-7855
 9   MMM (AGRx), 2010 WL 11515197, at *5 (C.D. Cal. Jan. 25, 2010). In determining
10   the similarity of issues, courts look to whether the issues presented in the two suits
11   substantially overlap. Kohn Law Grp., 787 F.3d at 1241.
12         Plaintiff argues that the lack of identical issues precludes stay, but identical
13   issues are not required. See Schwartz v. Frito–Lay N. Am., No. C-12-02740 (EDL),
14   2012 WL 8147135, at *3 (N.D. Cal. Sept. 12, 2012) (“The issues need not be
15   precisely identical for the first-to-file rule to apply; the rule can apply even if the later-
16   filed action brings additional claims”).
17         Alvarez and the instant action share substantial overlap because they share
18   strikingly similar factual allegations. Specifically, Alvarez involves an employer-
19   employee relationship where the employer allegedly failed to pay wages under several
20   California Labor Code Provisions. The instant case involves a similar employer-
21   employee relationship and shares underlying violations. The Court is cognizant of the
22   fact that Plaintiff’s FAC included causes of action that were not pleaded in Alvarez,
23   but notes that that Plaintiff voluntarily dismissed all causes of action but his PAGA
24   claim—a claim that will be addressed in Alvarez.
25         Thus, this factor militates in favor granting a stay.
26         Given that all three factors weigh in favor of a stay, the First-to-File rule
27   applies. In addition to the factors contemplated herein, the Court is also mindful of
28   limited judicial resources, as well as the potential for inconsistent adjudication, which




                                                   4
 1   also weigh in favor of a stay. “Efficiency is lost, and judicial resources are wasted”
 2   where multiple actions, comprised of substantially similar claims and parties, continue
 3   simultaneously. See Treasure Garden, Inc. v. Red Star Traders, LLC, No. CV 12-
 4   0857, 2013 WL 12121989, at *5 (C.D. Cal. Apr. 1, 2013).
 5                                    V.    CONCLUSION
 6         For the foregoing reasons, Defendant’s Motion to Stay is GRANTED.
 7         It is hereby ordered:
 8         1.     That this matter is stayed, in its entirety, pending the conclusion of
 9   Alvarez v. AutoZone, No. CV 5:14-cv-02471-VAP (APx).
10         2.     That all pending hearings are ordered off calendar until further order by
11   the Court.
12         3.     That the parties shall notify the Court within 14 days of the conclusion of
13   said proceedings.
14         4.     That the parties shall file a joint status report on or before April 30, 2019,
15   and every ninety days thereafter.
16
17         IT IS SO ORDERED.
18
19         January 31, 2019
20
21                                 ____________________________________
22                                          OTIS D. WRIGHT, II
                                    UNITED STATES DISTRICT JUDGE
23
24
25
26
27
28




                                                 5
